
	
		II
		110th CONGRESS
		1st Session
		S. 2442
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide the Secretary of Agriculture with alternatives
		  to comply with the Federal Property and Administrative Services
		  Act.
	
	
		1.Stewardship end-result
			 contracting projectsSection 8
			 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2104) is
			 amended—
			(1)by redesignating subsection (h) as
			 subsection (j) and moving that subsection so as to appear at the end of the
			 section; and
			(2)by inserting after subsection (g) the
			 following:
				
					(h)Cancellation or
				termination costs
						(1)In
				generalNotwithstanding section 304B of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 254c), the Secretary is not
				required to obligate funds to cover the cost of cancelling a Forest Service
				stewardship multiyear contract under section 347 of the Department of the
				Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note;
				section 101(e) of division A of Public Law 105–277) until the contract is
				cancelled.
						(2)Funding
				sourcesThe costs of any cancellation or termination of a
				multiyear stewardship contract described in paragraph (1) may be paid
				from—
							(A)appropriations
				originally made available for the performance of the contract concerned;
							(B)appropriations
				currently available for procurement of the type of service concerned, and not
				otherwise obligated; or
							(C)funds
				appropriated for payments for that performance or procurement.
							(3)Anti-Deficiency Act
				violationsIn a case in which
				payment or obligation of funds under this subsection would constitute a
				violation of section 1341 of title 31, United States Code (commonly known as
				the Anti-Deficiency Act), the Secretary may—
							(A)seek a supplemental appropriation;
				or
							(B)request funds from the permanent judgment
				appropriation established pursuant to section 1304 of title 31, United States
				Code.
							.
			
